Opinion issued December 19, 2002 









In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-02-00585-CR
          01-02-00586-CR
____________

WILLIE ARMSTRONG, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause Nos. 875763 and 889682



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the above-referenced appeals.  The motion
is in writing, signed by appellant.  We have not yet issued a decision.  Accordingly,
the appeals are dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandates immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.